DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the phrase:  “the dielectric scatterers are made of silicon, gallium phosphide, silicon nitride, or titanium dioxide”.  However, Claim 1, from which Claim 6 depends, recites that the scatters may be metallic scatterers or dielectric scatterers.  Thus, the term “the dielectric scatterers” is unclear as to whether Claim 6 intends to further limit the scatterers to dielectric scatterers, or merely requires that if the scatterers are dielectric, then they must comprise of the listed materials.  For examination, this phrase will be treated as:  “the scatterers are made of silicon, gallium phosphide, silicon nitride, or titanium dioxide”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbabi et al, US 2017/0212285 (cited in the IDS of 3/25/2019).
Regarding Claim 1, Arbabi discloses:  A structure, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
one or more metasurfaces (metasurfaces comprising, e.g., an array of parallelepipeds, for example pillars; paragraphs [0041]-[0049] and FIGS. 3-5 of Arbabi);
each metasurface of the one or more metasurfaces comprising an array of scatterers on a substrate (metasurfaces comprising, e.g., an array of parallelepipeds, for example pillars 305, 310, 325 placed on a low index dielectric spacer, such as 
the array of scatterers configured to control a phase, an amplitude, and a polarization of scattered electromagnetic waves (arrays of dielectric scatterers placed on two dimensional lattices, the array having the capability to control the phase, amplitude, and polarization of light; paragraph [0032] of Arbabi);
wherein:  the array of scatterers of each metasurface of the one or more metasurfaces comprises metallic scatterers or dielectric scatterers (pillars may be made of amorphous silicon [a-Si]; paragraph [0042] and FIG. 3 of Arbabi); and
the array of scatterers of each metasurface of the one or more metasurfaces has a parametric shape determined by a plurality of dimensional parameters (geometric parameter, or a material parameter, or a set of parameters, that identifies the meta-atom [scattering elements], and note also the selected height and circumferential shape and dimensions of pillars 305, 310, 325; paragraphs [0032], [0035], [0040]-[0049] and FIG. 3 of Arbabi).

Regarding Claim 2, Arbabi discloses:  the plurality of dimensional parameters comprises:  a height, a first lateral dimension, and a second lateral dimension, the second lateral dimension being shorter than the first lateral dimension (the arrays 315, 320 have a dimensional parameter of height [height of pillars 305, 310], and lateral dimensions which include a width of a pillar, a width of the square area upon which the pillar is placed and spaced apart from an adjacent pillar, a width of a hexagonal area upon which the pillar is placed and spaced apart from an adjacent pillar, and the width of an individual side of one of the hexagons, wherein these widths have different values from each other [i.e., there is one which is shorter than another]; FIG. 3 of Arbabi).

Regarding Claim 3, Arbabi discloses:  wherein the parametric shape is a pillar having a cross-section selected from the group consisting of: rectangular, elliptical, diamond, and trigonal (pillars 305, 310 may have a circular or elliptical or square [rectangular] cross-section; paragraph [0041] and FIG. 3 of Arbabi).

Regarding Claim 5, Arbabi discloses:  wherein the array of scatterers is configured to control the phase, the amplitude, and the polarization of the scattered electromagnetic waves with subwavelength spatial resolution (optical metasurfaces are structures with subwavelength thicknesses relative to the electromagnetic wavelength range the structures are meant to operate in, whereby subwavelength spatial resolution is achieved; paragraphs [0031], [0032], [0073], [0099], [0126] of Arbabi).

Regarding Claim 6, as best understood, Arbabi discloses:  wherein the dielectric scatterers are made of silicon, gallium phosphide, silicon nitride, or titanium dioxide (pillars may be made of amorphous silicon [a-Si]; paragraph [0042] and FIG. 3 of Arbabi).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arbabi ‘285, or alternatively, as being unpatentable over Arbabi ‘285 in view of Arbabi et al., US 2016/0077261.
Regarding Claim 4, Arbabi ‘285 does not appear to disclose:  wherein the one or more metasurfaces comprise a plurality of metasurfaces, and metasurfaces of the plurality of metasurfaces are cascaded in a sequence adjacently to each other.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669; 124 USPQ 378 (CCPA 1960).
In the present case, providing a sequence of adjacent metasurfaces is merely duplication of parts because it is simply repeating a known element disclosed by Arbabi ‘285 [metasurface, i.e., array of scattering elements] with a known effect of controlling phase, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple adjacent metasufaces in accordance with known effects of further controlling the phase, amplitude, and/or polarization of light passing therethough.
Furthermore, Arbabi ‘261 is related to Arbabi ‘285 with respect to optical metasurfaces, i.e., arrays of scattering elements for optical control.
Arbabi ‘261 teaches:  wherein the one or more metasurfaces comprise a plurality of metasurfaces, and metasurfaces of the plurality of metasurfaces are cascaded in a sequence adjacently to each other (thin flat optical diffractive elements achieving functionalities of conventional optical components, and due to their planar geometry readily fabricated on a chip using conventional micro-fabrication techniques, able to be cascaded to implement an on-chip optical system; paragraphs [0027], [0103] and FIG. 5 of Arbabi ‘261).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sequential metasurfaces, as in Arbabi ‘261, for the device of Arbabi ‘285 because such cascading enables implementation of an on-chip optical system, and also allows for complete phase and polarization control, as taught in paragraphs [0027], [0103] of Arbabi ‘261.

Allowable Subject Matter
Claims 7-14 are allowable.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 7, although the prior art discloses various methods relating to beam shaping, including: 


    PNG
    media_image1.png
    48
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    22
    504
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    47
    507
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above steps further comprising:


    PNG
    media_image4.png
    98
    510
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    48
    509
    media_image5.png
    Greyscale


With respect to Claims 8-14, these claims each depend from Claim 7 and are therefore allowable for at least the reasons explained above.

Related Art
The following prior art reference is cited to show an iterative method with respect to beam shaping, but which does not appear to disclose or suggest the claimed invention:  U.S. Patent No. 10,423,045 to Roberts et al. (see, e.g., steps 401 and 410 of FIG. 4).

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872